United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 12, 2007
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-30642
                                     Summary Calendar
                                 _______________________


               JEANNE PRUITT,

                                                            Plaintiff-Appellant,

                                             versus

               UNITED STATES OF AMERICA,

                                                            Defendant-Appellee.

            __________________________________________________________

                        Appeal from the United States District Court
                           for the Western District of Louisiana
                            (USDC No. 2:04-CV-2465-PHM)
            __________________________________________________________


Before REAVLEY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Jeanne Pruitt appeals the district court’s Rule 52(c) dismissal of her lawsuit under the

Federal Tort Claims Act after Pruitt rested her case at trial. We affirm the judgment for the


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
reasons given by the able district court in its ruling from the bench. Pruitt did not establish

that the defendant failed to warn her of the danger created by her conduct, and the district

court’s contrary finding that a prominent warning was in place is supported by the evidence.



AFFIRMED.




                                              2